         Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 1 of 47




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


                                             :
UNITED STATES OF AMERICA                     :
                                             :
           v.                                :   CRIMINAL NO. 3:17-cr-00326
                                             :
OMAR SANTIAGO-MUNIZ                          :
                                             :


         DEFENDANT OMAR SANTIAGO-MUNIZ’S SENTENCING
                       MEMORANDUM

   I.      Recommendation

        Defendant Omar Santiago-Muniz, by and through counsel, Zak T. Goldstein,

Esquire, submits this memorandum in advance of the sentencing hearing which is

currently scheduled for February 17, 2021 at 2 pm. Mr. Santiago-Muniz

respectfully requests that the Court grant the Government’s 5K1.1 and § 3553(e)

Motion, depart downward from the 15-year mandatory minimum and sentencing

guidelines, and impose a sentence of 97 months’ incarceration followed by five

years of supervised release. Mr. Santiago-Muniz also agrees to forfeit the

electronic device which was used in the commission of the offense. Mr. Santiago-

Muniz further requests that the Court recommend that he serve his sentence at FCI

Allenwood – Low.


                                         1
          Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 2 of 47




   II.      Introduction

         Omar Santiago-Muniz pleaded guilty to an indictment charging him with

one count of production of child pornography in violation of 18 U.S.C. § 2251(a).

In summary, Mr. Santiago-Muniz admitted to soliciting naked, sexually explicit

photographs from two minors through the Facebook Messenger application. The

discovery indicated that he may have had some other similar chats with victims in

other states for which he was not charged. Mr. Santiago-Muniz was arrested and

detained on this charge on October 31, 2017. He has remained in custody since that

date. By statute, the offense carries a mandatory minimum sentence of 15 years’

incarceration and a maximum sentence of 30 years’ incarceration. Mr. Santiago-

Muniz, however, provided substantial assistance to the government by testifying in

the matter of United States v. David Dewald, 4:17-CR-00025, and as the

government notes in its departure motion, this testimony helped the government

secure a conviction in that case.

         Mr. Santiago-Muniz’s background, potential for rehabilitation, and

substantial cooperation in the Dewald case justify a significant downward

departure from the guidelines and mandatory minimum. Accordingly, the Court

should grant the government’s motion for a downward departure from the

mandatory minimum and sentencing guidelines. However, the Court should

sentence Mr. Santiago-Muniz to a lesser sentence than that recommended by the



                                           2
          Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 3 of 47




government as the Court should find that the computer enhancement does not

apply and that Mr. Santiago-Muniz should receive one additional point towards the

departure due to his cooperation. Accordingly, Mr. Santiago-Muniz requests that

the Court sentence him to 97 months’ incarceration followed by five years’

supervised release. Mr. Santiago-Muniz will also be required to register as a sex

offender under Pennsylvania and federal law for at least 25 years and possibly life.

   III.    Sentencing Guidelines

      The Pre-Sentence Report indicates that the guideline range for this offense is

210 to 262 months’ incarceration. Mr. Santiago-Muniz objects only to the two-

point enhancement for the use of a computer in the offense as all child

pornography offenses almost invariably require the use of a computer. See United

States v. McGuire, 436 Fed. Appx. 74, 2011 WL 2689013 (3d Cir. 2011)

(unpublished) (affirming district court’s decision not to apply enhancement for use

of computer on policy grounds); United States v. Grober, 624 F.3d 592 (3d Cir.

2010).

      Mr. Santiago-Muniz respectfully submits that the total offense level, prior to

the Court ruling on the government’s motion for a departure from the guidelines

and mandatory minimum, should be 35, for a guideline range of 168 – 210 months’

incarceration. With the government’s motion for a four-point departure, the

guideline range without the computer enhancement would then be 31, for a



                                         3
         Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 4 of 47




guideline range of 108 – 135 months. Finally, Mr. Santiago-Muniz respectfully

requests that the Court depart one additional point downwards as the government’s

analysis fails to reflect the fact that Mr. Santiago-Muniz did in fact receive threats

to his life when other inmates learned that he was cooperating against Mr. Dewald.

Therefore, without the computer enhancement and with one additional point in the

departure, the guideline range would be 97 – 121 months.

      Mr. Santiago-Muniz does not dispute that there was more than one victim.

The defense’s objection to the report related to the probation office’s conclusion

that there was more than one victim in Kentucky, not that there was more than one

victim in total. The defense agrees that the probation department properly

calculated the guidelines other than the disputed enhancement for use of a

computer.

   IV.    Argument

      The Court should grant the motion for departure from the mandatory

minimum and guidelines and impose a sentence of 97 months’ incarceration

followed by five years of supervised release. As the government recommends in its

sentencing memorandum, the Court should find that Mr. Santiago-Muniz provided

substantial assistance in the prosecution of David Dewald, and the Court should

also consider all of the factors in 18 U.S.C. § 3553(a) and impose a 97-month

sentence despite the higher guidelines. Mr. Santiago-Muniz has no prior record,



                                           4
       Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 5 of 47




has fully accepted responsibility above and beyond merely pleading guilty, has an

extensive work history involving service to his community and country, is

amenable to treatment, and is extremely unlikely to reoffend with the appropriate

counseling and supervision. Under § 3553(a), the Court should impose a sentence

that is sufficient but not greater than necessary to satisfy the statutory purposes of

sentencing. A sentence of 97 months’ incarceration followed by five years’

supervised release along with the sex offender registration requirements is a

sentence that would be sufficient to satisfy those purposes. It would also reflect the

substantial cooperation Mr. Santiago-Muniz provided against a dangerous sexual

predator.

      First, Mr. Santiago-Muniz’s history and circumstances indicate that 97

months’ incarceration is sufficient and that he is unlikely to reoffend if he receives

the appropriate sex offender counseling and treatment. Mr. Santiago-Muniz is 30

years old and has no prior criminal record. Prior to the commission of this offense,

he was a law-abiding citizen of the United States who moved to Pennsylvania

shortly after being born in Puerto Rico and lived throughout his life in

Montgomery County, Pennsylvania. He always maintained gainful employment

and helped support both himself and his family.

      He was extremely committed to public service and his church. He earned his

GED from Harrisburg Area Community College in 2009, and he graduated from



                                           5
       Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 6 of 47




Montgomery County Community College with an Associate’s Degree. After

working a number of different retail jobs, he enlisted in the Army National Guard.

He worked as a fire support specialist and earned a National Defense Service

Medal. He received accommodations for two medals and one ribbon. He was

honorably discharged.

      While serving in the National Guard, Mr. Santiago-Muniz also worked for

the Montgomery County Correctional Facility. He did receive some discipline

while working there for using his cell phone while at work, but he was a

correctional officer in mostly good standing until his arrest in this case. He

resigned following his arrest. Some of the court records have indicated that he

received discipline for failing to show up for work, but those absences came as a

result of his arrest in this case. Nonetheless, both jobs reflect a commitment to his

country and to public service. Mr. Santiago-Muniz has worked for his entire adult

life, and he hopes to return to being a productive member of society as soon as he

completes the incarceration portion of his sentence.

      Mr. Santiago-Muniz retains significant family and community support as

shown by the letters which have been written by eight people on his behalf despite

the repulsive and stigmatizing nature of the charges that he faces. See Exhibit A. In

addition to maintaining employment, he has also been an active participant in his

church, and he has helped to support his parents. Notably, there have been no



                                           6
           Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 7 of 47




allegations of any contact offenses involving children at the church or in any other

setting.

       Thus, Mr. Santiago-Muniz is a first-time offender with a history of gainful

employment and military service. He has substantial family and community

support, and he has accepted responsibility in this case.

       Second, Mr. Santiago-Muniz is unlikely to reoffend. Again, he has no prior

record involving sex offenses or otherwise. As noted in the Pre-Sentence Report,

he underwent a psychological evaluation by Dr. Frank M. Dattilio, Ph.D., upon

referral from defense counsel. Dr. Dattilio conducted extensive interviews and

testing of Mr. Santiago-Muniz, reviewed the discovery in this case, and he also

interviewed many of Mr. Santiago-Muniz’s friends and family members. He noted

that, as is unfortunately quite common in these cases, Mr. Santiago-Muniz is a

victim himself and was molested when he was much younger by a family friend.

That obviously does not excuse his conduct in this case, but his ability to begin

understanding what led him to commit these heinous crimes is an important part of

the treatment process and in ensuring that nothing like this ever happens again.

       Dr. Dattilio concluded that at some point, Mr. Santiago-Muniz began

excessively viewing pornography and eventually engaged in these illegal Facebook

chats. Mr. Santiago-Muniz appears to have been reliving his own victimization, but

he recognized that he needed help for himself. Notably, Mr. Santiago-Muniz has



                                          7
        Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 8 of 47




been participating in prison programs for convicted sex offenders since shortly

after his arrival at the Lackawanna County Correctional Facility despite the fact

that no court has ordered him to do so. He has found them extremely helpful, and

he has also been involved in helping other inmates obtain treatment due to his

ability to translate for them as a result of being bilingual.

      Mr. Santiago-Muniz fully admitted what he had done to Dr. Dattilio and did

not downplay his actions. Most importantly, based on his evaluation, Dr. Dattilio

concluded that Mr. Santiago-Muniz is amenable to treatment and supervision. Dr.

Dattilio particularly felt that Mr. Santiago-Muniz is motivated to atone for his

activities and change his life. He is extremely repentant and remorseful for his

actions and will work diligently in treatment. While it is obviously impossible to

predict the future, the fact that Mr. Santiago-Muniz has been able to admit what he

did, has begun to understand the motivations for the crime, and that he has sought

treatment in the prison voluntarily, all suggests that he has the potential for

rehabilitation and is unlikely to reoffend.

      Third, he has done everything he possibly can while in custody to improve

himself. He has obtained numerous certificates both in the prison and through

classes for bible study, and he has even become an ordained minister. See Exhibit

B. Mr. Santiago-Muniz has voluntarily attended sex offender treatment in the

county correctional facility which is ordinarily reserved for inmates who have



                                              8
         Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 9 of 47




already been sentenced. Although programming has been limited due to COVID,

he hopes to complete any vocational and rehabilitative programming possible and

return to being a productive member of society as soon as possible.

        Fourth, he has provided substantial assistance to the government by

cooperating and testifying in the case of United States v. Dewald. He did so at

great risk to himself, and he even received threats from other inmates after others

learned that he was cooperating with the government. Nonetheless, he testified not

only to help himself, but also because he was personally repulsed by Dewald’s

conduct and the fact that Dewald bragged to him about the horrific sex crimes that

he had committed. Mr. Santiago-Muniz recognized that his own conduct was

horrific and that he traumatized the victims, and he felt that assisting the

government with its investigation into Mr. Dewald was one way for him to attempt

to atone for his own actions and try to do something to make up for what he had

done.

        The defense also suggests that Mr. Santiago-Muniz should receive more

credit for his cooperation than the government has recommended. The government

has accurately analyzed the relevant factors except for the danger to the defendant.

Mr. Santiago-Muniz notified defense counsel that he was receiving threats after

Mr. Dewald learned that Mr. Santiago-Muniz was cooperating with the

government. He received threats directly from other inmates as well as from Mr.



                                           9
       Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 10 of 47




Dewald himself. Defense counsel wrote to the government by email on April 22,

2019 informing the government of Mr. Santiago-Muniz’s concern for his safety.

Mr. Santiago-Muniz had received threats from other inmates, been called a “CI”,

and learned that other inmates had seen Mr. Dewald’s paperwork. Mr. Santiago-

Muniz should receive one additional point towards a departure from the guidelines

for his cooperation due to the danger that he placed himself in by cooperating

against another inmate. Ultimately, Mr. Santiago-Muniz’s testimony helped the

government obtain a conviction in Dewald’s case, and the Court should consider

this fact in determining the appropriate sentence for Mr. Santiago-Muniz.

      Finally, there is no downplaying the seriousness of the offense. The nature

of the offense is extremely serious, and Mr. Santiago-Muniz’s conduct was

horrific. But relative to other fact patterns which fit these charges, it does not

require more time in custody than 97 months’ incarceration. This sentence,

followed by years of supervision and sex offender registration, is an incredibly

serious penalty for someone who has lived a law-abiding life, worked, and has no

prior record. Mr. Santiago-Muniz engaged in these chats and solicited nude

photographs, but he did not film child pornography himself, and he did not take

any concrete steps to actually meet children or engage in contact offenses.

Production of child pornography can encompass a wide range of conduct ranging

from the least serious, which would likely be something along the lines of



                                           10
       Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 11 of 47




soliciting images online, to actually filming and being involved in illegal sex acts

against children in person, which would likely be the most serious. Mr. Santiago-

Muniz committed a horrible crime, but he did not engage in any contact offenses

and has shown true remorse for his actions.

      Further, the search of his electronic devices revealed very little in the way of

child pornography. Although he had solicited photographs from the victims, he

made no concrete attempts to arrange for an actual meeting, and his electronic

devices had only a handful of contraband images. Thus, on the spectrum of child

pornography cases, this one was perhaps somewhat closer to a downloading or

enticement case than the typical production case. That is not to suggest that Mr.

Santiago-Muniz’s behavior was acceptable. It was, of course, reprehensible. But

the punishment should fit the crime, and 97 months’ incarceration combined with

supervised release, sex offender registration, and the other serious consequences of

this conviction are sufficient to punish Mr. Santiago-Muniz, deter him and others,

recognize the seriousness of the offense, and yet still allow for rehabilitation for a

young man who can still be a productive member of society.

      The behavior here was limited in time and scope, and should the Court

impose a sentence of 97 months’ incarceration, Mr. Santiago-Muniz, who has

never before been arrested, will receive a severe punishment, but he will also have

an opportunity to complete treatment, vocational training, and other rehabilitation.



                                           11
         Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 12 of 47




See United States v. D.W., 198 F.Supp.3d 18 (E.D. N.Y. 2016) (describing

programs potentially available to inmates convicted of sex offenses). The sentence

will also serve as a stark reminder to any other potential defendants that sex

offenses involving children are not punished lightly. But due to the fact that Mr.

Santiago-Muniz has no prior record, substantial community support despite this

conviction, has assisted the government in another even more serious case, and has

eagerly sought out treatment voluntarily, it appears that this was closer to a one-

time thing likely caused by Mr. Santiago-Muniz attempting to relive his own

victimization. Therefore, 97 months’ incarceration is sufficient punishment for this

crime.

         Finally, the extremely high guideline range and mandatory minimum in this

case fail to reflect Mr. Santiago-Muniz’s substantial assistance and do not

adequately take into account the § 3553(a) factors. It is also likely that instead of

avoiding unwarranted sentencing disparities, following the guidelines in this case

and rejecting the recommended sentence would actually lead to increased

sentencing disparities given that the Sentencing Commission and as many as 69%

of district judges believe that the guidelines for receiving child pornography are

too high. See United States v. Kelly, 868 F.Supp.2d 1202, 1206 (D.N.M. 2012)

(explaining history of child pornography guidelines, collecting cases involving

substantial variances at appellate and district court level, and noting child



                                           12
       Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 13 of 47




pornography guidelines not based on empirical data and “[d]istrict judges across

the country have therefore consistently rejected the sentences that this Guideline

recommends.”) (citing United States v. Diaz, 720 F.Supp.2d 1039, 1041 (E.D. Wis.

2010)); see also United States v. Grober, 624 F.3d 592 (3d Cir. 2010) (describing

history of federal child pornography guidelines and holding district court did not

err in finding five year mandatory minimum sufficient sentence in downloading

case despite guidelines calling for more than 200 months).

      As many courts have noted, including the Grober Court, there are many

good reasons for sentencing a child pornography defendant in variance with the

guidelines. Although Grober dealt with a distribution charge, some of the

enhancements that apply in those cases that result in “double-counting” also apply

here. This is particularly true of the computer use enhancement as a computer is

almost always involved in child pornography offenses. Thus, in addition to

granting the departure motion as requested by the government, the Court should

also find that the computer enhancement of two points does not apply.

      Mr. Santiago-Muniz has no prior record, fully accepted responsibility, is

amenable to treatment, has a history of gainful employment, retains significant

support in the community, and is unlikely to re-offend. Although the crime is

serious and crimes against children are horrific, this particular offense fortunately

did not involve any concrete attempts to actually meet the children. Mr. Santiago-



                                          13
        Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 14 of 47




Muniz asked for explicit photos of two young children over the internet, and his

request was unfortunately successful. This is a serious crime, but 97 months’

incarceration and five years’ supervised release along with sex offender

registration serves the purposes of § 3553(a) in light of all of the circumstances of

this case and Mr. Santiago-Muniz’s background.

   V.      Conclusion

        Even prior to sentencing, Mr. Santiago-Muniz has paid and will continue to

pay a severe price for his actions. He has already spent 38 months in jail, and if the

Court accepts the recommendation, he will serve a substantial additional period of

incarceration followed by at least five years on supervised release. He will be

required to register as a sex offender. His family and friends know that he solicited

child pornography on the internet, and his life will never be the same. He has lost

his job with the Montgomery County Correctional Facility and his position in the

National Guard. He feels tremendous remorse for his actions, but he is relieved that

he was caught before things could progress any further. He respectfully requests

that the Court impose the recommended sentence as that sentence is sufficient to

punish Mr. Santiago-Muniz for his crime, deter him and others from committing

similar crimes in the future, and still allow him the potential for rehabilitation and

redemption. Therefore, the Court should sentence Mr. Santiago-Muniz to 97




                                           14
      Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 15 of 47




months’ incarceration followed by five years of supervised release with credit for

time served.


                                                   Respectfully submitted,

                                                   /s Zak T. Goldstein
                                                   _____________________
                                                   Zak T. Goldstein, Esquire
                                                   Goldstein Mehta LLC
                                                   1717 Arch St., Suite 320
                                                   Philadelphia, PA 19103
                                                   267-225-2545 (p)
                                                   215-405-2559 (f)
                                                   ztg@goldsteinmehta.com

                                                   Attorneys for Defendant,
                                                   Omar Santiago-Muniz




                                         15
      Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 16 of 47




                         CERTIFICATE OF SERVICE

      I, Zak T. Goldstein, Esquire, being duly sworn according to law, hereby

certify that a true and correct copy of this document was served upon the following

individuals in the manner specified:

                Hon. Robert D. Mariani
                U.S. District Court Judge
                Middle District of Pennsylvania
                William J. Nealon Federal Building and Courthouse
                235 N. Washington Ave.
                Scranton, PA 18503
                VIA ECF

                Francis P. Sempa, Esquire
                Assistant United States Attorney
                William J. Nealon Federal Building and Courthouse
                235 N. Washington Avenue, Suite 311
                Scranton, PA 18503
                VIA ECF




                                                   /s Zak T. Goldstein
                                                   _____________________
                                                   Zak T. Goldstein, Esquire
                                                   Goldstein Mehta LLC
                                                   1717 Arch St., Suite 320
                                                   Philadelphia, PA 19103
                                                   267-225-2545 (p)
                                                   215-405-2559 (f)
                                                   ztg@goldsteinmehta.com

                                                   Attorneys for Defendant,
                                                   Omar Santiago-Muniz


                                        16
Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 17 of 47




                           Exhibit A




                              17
        Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 18 of 47




                                                                                     t211012020




Your Honor,

        My name is Luis Santiago, I am Omar Santiago's brother. I was both troubled and
surprised when I heard about my brother's arrest. The thought that one day I would have to bail
my brother out of prison had never crossed my mind.

        Omar has always been an upstanding individual. Has never gotten into any trouble and
would never harm anyone. Always positive and always looking for ways to better himself, his
future and those around him. I am extremely proud of Omar. He was the first person in our
family to earn a college degree. He set life goals early on and he kept to them, always finding
ways to improve on them. While attending college, he decided to join the military. Which he was
honorably discharged from. His goal was to one day attend the academy to become a State Police
Officer. That is all he ever talked about. Which is why his current situation is extremely out of
character for him. He has worked so hard and now those dreams will never come true.

         Omar has always been a caring person. Always helping others in need. He was always
reaching out, helping others better themselves whenever possible. Never said no. It was almost
like he believed that his purpose in life is to help others. Prior to his arrest Omar was helping
support our parents. Our mother had lost her job, so Omar took it upon himself to pay the
utilities, help with rent and any other expenses he could for them. Growing up they sacrificed
everything for us, so now was the time to give back.

           The biggest thing I admire about my brother is his ability to stay positive. He has been
 incarcerated for 3 years waiting on his fate. Not knowing what will come next. Yet he continues
to look for ways to better himself and still help those around him. Even today while in prison, he
 is still looking at the future. He spends time looking up career options, finding ways to get his
 life back in order as quickly as possible once he is released. He has taken every opportunity
 given to him inside. He has passed every bible study course. He became an ordained minister. He
voluntarily enrolled himself in counseling and behavioral courses. He has been a model inmate.
Always helping others inside. Either by being a translator, helping them find information or just
being there to listen. Because of this and how well he has handled himself inside, he was given a
job overseeing the pod he is housed in. To help others. Though lately I have started to notice his
time inside has begun to take a toll on his mental and physical health.

         I speak to my brother almost every day, and everyday he tells me the same thing, that he
never wants to be incarcerated ever again. That it is getting harder and harder to stay positive and
he fears it will eventually consume him. His physical health has been rapidly declining. His body
is in a constant state of pain. I had to call the facility in order to get him seen by the medical
staff, as his requests were being ignored. It has gotten so bad, that his choice to where he wants
to be housed has more to do with their medical care than anything else.




                                                 18
        Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 19 of 47




        In closing. I want to thank you for taking the time to read my letter, and that you take this
into consideration at the time of sentencing. Despite the current case. Omar is an honorable
individual, a valuable member of the community and a good human being that learns from his
mistakes. He has a strong network of friends and family that are here for him and will help him
stay on the right path.



Sincerely,

      /L
  /7?7
Luis Santiago

604 Mourning Dove Rd

Eagleville PA 19403

484-94r-2061




                                                 19
        Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 20 of 47



                                                                                          Dec 9 2020




Your honor,

  My name is Jonathan Harkin. I am writing this character letter in regards to my childhood friend Omar
Santiago. I have been friends with Omar since the first grade, and to this day he is one of my few friends
I can talk to about almost anything. We served in the national guard, and we both were proud of each
other in serving this great nation.
   Omar was always there to help whenever someone needed it and did not ask for anything in return.
He worked hard at his job to help his parents out with no hesitation at all. He is strong in his religious
beliefs and remains positive, which helps me keep my faith.
    Hearing the news about what happened was a shock. I am aware of all that is going on, but I pledge
with my words and on behalf of Omar Santiago, I strongly believe and know he is a good individual and
knows with the time already served, that he has learned from this.
   I pray that this letter gives you and better understanding and idea of who my friend Omar is. I'm
thankful that you took the time to read this letter.

V/R
Jonathan Harkin

484-948-6569




                                                    20
    Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 21 of 47




07 December 2020

TO: THE PRESIDING JUDGE

Rev. Luis R. Sánchez

I am a Pastor of the Spanish Eastern District Assemblies of God , I live in 6 Sunset Dr.,

Douglassville, PA 19518. I did served as a lead pastor of House of Prayer Christian

Church in Pottstown PA for the past four and half years.

I Luis R. Sánchez I’m the pastor of Omar Santiago-Muñiz and his family I have known

Omar Santiago-Muniz for the last three and half years.

In all the time I have known him, Omar Santiago-Muñiz is a valuable and trustworthy

member in our church community.

My family and church community will continue to support Omar. There has not been a

single incident when there was a complaint against him. Omar is not a threat to the

community and his dedication to the community and military has always come first. I am

confident that Omar will continue to be a valuable member to society. I am proud to

know Omar Santiago-Muniz and would be happy to testify on his behalf if necessary. My

phone number is (717) 887-7840 (Mobil) and (610) 953-3326 (home)



Best Regards,

Rev. LUIS R. Sánchez




                                            21
             Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 22 of 47

                                                                  -?sa 7*dzczc


             L)eu.   Ur:#d.,
                                 rs 6trs /?y,n+
                                        7,/q //rrqe
       ,r,/ I ,rrr// ,lrZ/ * */e ,q; /rr. A
       pr,/e #,, /r/". oy\ 6e/n/; ri /Vr.
      ;h,+r        9/y".
                                     f? Tf
                                           */-r                            /r,e
     fiaorn -tnnrr*/uF"        r mtul ,?eftrs 'n/
                                                '/v
                                        'o''/
     4+u, ,(trr, /'m 'r5 t   7eV)ectl'l       //
           //'/'?4, 1L i'rs /rn'nt/o'U ale t'/
     ?o*/
 !o*'t. b*t'/                     i's /'re'/           u'/'/)'" 'q/
 e-rrroul/ /n, //; ,r/*t/r/ .4'*/ inrr
                  nlTr%. *. ,ZienSe .?at *rr/ trtt
        r/
4,f/f /,
ii; U,,
--            ,b(     ,s. ,ils *rr,/otlr^ - hL /,r:
                       /,,
     '' / ,)'r'/,^, fi' /,,gn trt / *- /?u 4e
'{rL'TL',ff,', ;{;;;                                  ;; +5t vun B/,     ar,,t
,/U rfre /rr/rof -i.ou.*r'J /r3
redcnV/ert ,7- /,-i 14/ rts 4              22
                                                                                  it
        Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 23 of 47

      $rra,/              /       //r1 A?r22.rr fu
                                                                     (/,r
                                           'F//




      l,u rL rrr tury / otz io                                     /e_

  Jm          qtCe q?,fuh_ dc czrye- ,trL
 out*,n /n7 (,/,>€n 6r                                ,.M- u*/
                      /
*c-rh/ilztr{              . / /c/re rh fl7e                               qq/'
                  /
{l^, poLue. cT 7fu /nr' /,
l,/
                                                          ,rubEru,

Yim/rcr, .Dr qOAf ,krurr/rrfu.
         /                    /




                                                       /'$$'n4no




                                      23
      Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 24 of 47




iXr'C                  L*a
                            5L
     Wo J-au^               P   "'   t /t4/



                                         Nr Sr.rrJ. * o                  he-   A   fr'r


u-h.'i          a-N                                                                          Ut t/crr
                      5.r

            Om*,, ue// k                                                                      al,on,




                                                                -
                                                &        tr Pff,    Yt   l-


tt\(LW C                ltc.,                                         lL- .,,       Ls ,-,

                      .z- .{-t*                     o.,    )<



"aJ-.,                                                     .A Coar* .l-o
          > ,n


                                               --                6\
                                               ,^,t u           L)

          .'Ll.- th



 I   11(e.,'-




                                                    24
    Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 25 of 47




Maria Soto                                              December 4,2020
319C Griffith Dr.
Douglassville, PA 19518




To whom it maY concern,



By way of this letter I would like to state and confirm that I have known
Omar Santiago since he was a little boy, practically all his life.
He has always been a responsible, hardworking and caring young man'
I have taught him Sunday School in the past at the church he used to
                                                                        attend.
I have never known him to be violent or disruptive in any away. He has
                                                                          always
been a caring familY kind of guY.




Thank you,

Sincerely,

 Maria Soto

"fYUw'a
                 rlffi


                                       25
         Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 26 of 47




                                                                                        Dec L 2020




Your Honor

I Angela Santiago have been in Omar Santiago's life since he was born. His parents have raised him in   a
Christian household. He is a valuable and respectful person in the community. He has never caused
harm to anyone and has always helped others. I believe in Omar and can guarantee he will never put
himself in a situation like this again.



Thank you. Sincerely



 e*/a-
939-286-ss09




                                                   26
            Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 27 of 47



From,

Tito Soto

717 N Charlotte ST APT 2

Pottstown PA 19464




8 October 2020

Your Honor,

My Name is Tito Soto, I have known Omar Santiago-Muniz since he was a child. His family and mine have
been close friends for as long as I can remember. He has always been a smart, respectful and hard-
working person. Stayed out of trouble. Always there to help others when needed. Omar is a guy that if
he makes a mistake, he learns from that mistake. Omar has a lot of friends and family that are there for
him and will continue to be there for him.



Sincerely,

Tito Soto




                                                   27
Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 28 of 47




                           Exhibit B




                              28
      Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 29 of 47
                                                                                               *'u
                                                                                               E>,
                                                                                               El
                                                                                               hE
                                                                                               a€
                                                                                               Cr
                                                                                               oO
                                                                                               &o
                                                                                               -o
                                                                                               EE
                                                                                               oc
                                                                            Ir                 !';
                                                                            !q                  !r5
                                                                                                Eo

                                                                     $
                                                                           JE        vri       EE
                                                                                               .4,
                                                                           \EA
                                                                                lAvd-.
                                                                    IS
                                                                     \a                        EX
                                                                     $
                                                                     q)      .id                gi
                                                                    c-)
                           U
                           -&                                    \)
                                                                 \
                                                                   S       {E$                 EE



            ,ll
                           Fd                                 o\ ss:       el              s    8, 1
                           E                                  o  *)
                                                                 .$
                                                              N B          .}D At)t)
                                        (9
                                                     EI          L\                            :.&

            ,/r                         z.                                       *
                                                                            \                  !-
                           FE(                                                                 Fo
                           o            d.
                                                      l-)           '\3
                           a                          TE      =      B
                                                                      e
                                                                     rL
                           rc                  z
                           F            FS            trt ^T        rL)
                                                                     <r
           (,;*--
                                                     e
                                                           q,        s)
                           F                                      o
                           a
                           A
                                  rI)   ;-z                   S! \s5
                                                              B


R
                           FI       B   LrJ
                                                             \3 ts
                                                     )r
                                               .z-
                           trl
                           tr
                                  \s:
                                   *a   f,t                     ^a
                                                                     g
                           -                          TE      JH
                           e *ISSt                     rt           \)
                                                                     B
                           -) rll             a
                           rd   \)           \S        F
                                                     rJtrl
                                                              I     rra
                                                                     3
                                                                     rL



  a)(
                           H
                           r-{
                                q)            r})                    g
                                   c)          cl                    d
                           t-                                 .S     !L
                                                                     rL
                           f-r
                                   q.
                                  rt)
                                               h
                                              rL
                                              rt     {ra     \Q
                                                              rl)
                                                                    .S
                                                                    \)<)
                           o       <r
                                              ra
                                             \.       EI             q)
                                                                    rt}
                           a      rS




'a
)-)                                          \3      AT       S"
                                                              e      ts

19
                           EI
                           U \S
                           & Li
                                   <r
                                  rr)         a)
                                              B!
                                              t
                                                     ra       (L
                                                              rL
                                                              \)     <l
                                                                     B
                           o                  B            \3                                        a
                                                                                                     u
                           tEr                        S.., a E                                       F
                           e                 Ee       iH \tt
                                                      D        \3                                    U)
                                                                                                     f


 P         ('):                                            rL)  \.                                   rx
                                             a ts
                           frt                r$                B

            N\             FT
                           a                                 \ q5                                    ul




 a
                                                                     ia
                                                                     U                               J
                                               })

              ,N
                           &
                                              l}\
                                             \)
                                             \sl     u        a)
                                                              il
                                                              U
                                                              ta
                                                                     B
                                                                     <r
                                                                    a\a
                                                                                                     F
                                                                                                     zl
                                                                                                     zo



      ?
                           rd
                           lr(                                q)     q)
                           r{                 B               <r
                                                                    rB                               E
                           F                  I.
                                              e
                                                              q)     B
                                                                     q
                                                                                                     o
                                                                                                     ul
                           lrl                e
                           a                  IL
                                              g              et \.  IS                               U)
                                                                                                     f
                           o                                  q)    *)
                                                                    .S                               o
                           ilfr              E               \s
                                                             rL
                                                                    \l
                                                                     a)
                                                                     c)
                                                                                                     lrJ
                                                                                                     E
                                                                                                     o-
                                              <r             .t3 <J                                  UJ

                                              B                o  rr)                                U)
                                              d                rL \S                                 3
                                              rJ
                                              U                B L:                                 GI'
                                                                                                    (\t
                                                                                                    o
                                                                                                    t
                                                                                                    o
                                                                                                    N
                                                                                                    rO
                                                                                                    ro

                                                                                                    t=
                                                                                                    o
                                                                                                    lL
                                        29                                                          o
                                                                                                    o
                                                                                                    z
Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 30 of 47




                                                                   \\
                                                                  ' ' i

                                                                  .:   d

                                                              *,
                                                              S.
                                                              S                     lo              to
                                                              LF)
                                                                       TD   N      JP
                                                                                    r
                                                                                      o'            U
                                                                                                        o
                                                                                                        a
                                                                            t-.'                    (E


                         \\                                   \\
                                                                  *r
                                                                       o
                                                                            a          o
                                                                                       o
                                o
                                qD


                                \D                                \l
                                                                       l)
                                                                       S)   z       a
                                                                                    d
                                                                                       o



                                                                            a
                         r!J

                                                              N             =
                                \
                                \
                                CD
                                      N
                                      .Fl                     \             fJ.{

                         \s
                                sID   J
                                      A
                                                                       B
                                                                       .)   c
                         -!a
                                qD
                                       lOr
                                       Or+
                                       b0o
                                       dN
                                                                            a
                                                                            FI
                           *i         .rl
                                                              =$
                                                                                                  I
                           \fi)       .lJ                 ^
                                       CN                              CD
                                       d
                         L!aB                                          \
                           \lri
                                      CnF,
                                      ul              tr            o       ti     b
                         *\
                         B
                                      'Fl
                                       ud
                                       AH
                                       od
                                      rt-
                                                      (d
                                                      3
                                                                  zrr.I
                                                                  \J
                                                                       l)
                                                                       CD           o
                                                                                                $t
                                                               s\                  t

                                                              S c
                           \l
                                \                                                   o(-   -    .$lo
                                SD    t{                                           Iri
                                u     $
                                                                                           I




                           \i
                                a     8\              N
                                                                  rr.I
                                                                  il               "9,e:lBx
                                                                                    t2t
                                                                                   s1      6   \\ttr6
                                                                                           H.NlUr
                           .s                \                 \            U      ;>. SNIEE
                                                 .i!S         \                    € 'a '\lo
                                                                                           1

                                                                                                            6
                           .3
                                             -s                        ra
                                                                       B
                                                                                   9,
                                                                                      o
                                                                                           & l=t
                                                                                           lE               o



                         N
                                                 *i
                                             \. \)                *
                                                \)            LaJ
                                                \.$
                                                   al
                                                                  .s
                                                      N
                                             \ \                   \
                                                   \  A
                                                      v
                                                                       B
                                               \\)    d
                                                                    \)
                                                                       ts
                                             \S\)             Laa


                                                {)
                                                !\)                    d
                                             .Q \)
                                                                       ts




                                      30
Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 31 of 47




   r-                                 I
                                      a)
                                                             \
                                                             \D



                                                             N
   e
   -
 r1-
                                     *fg
                                      B
                                                             s
  +)
  A)                   's
                        RI
                                      L
                                      B
                                     *-l
                                                             \    \)
 >t                                  o                            r)
                                                                  h\


                                     pt,
                                                             N
                       s
   *
   F)                         q)      B
                                      ()
                              +.J    e1{              o
                                     tsa
   -                          \S
                                     s S    $q,


 I
   -E?                        a)
                              $-)
               +J
               B
                              a)
                              $
                                     oPl
                                     n o              .$E
               +)                                     ,SnS
 r,h)
                 v)
                 a)

                 L
               {i)
                              o
                              o
                              5      t, H$ T:$[
                                      ltt   o..\  R
   Q             q)
                 O            e-
                              (/)'
                                     topla) E  sf {$
   A)         t\
              r
                 (/)          u)
                              a)
                              o
                              Q      t-I H PS
                                             B  {H g

  .F)                         S
                                      a)    Ufi
                                            -QB
   ;c
                              u)
                              u)      d
                              B      \
                                     *)
   i-)
 r1-
                              F\
                                       -l
                                       L
 q-)
 \e                                   o
                                       h


  -l-)                               t,
   t.l
   6l
                                      ta
                                      d
                                      L
                                                             N
 I                                    o
                                      |t,
                                      tt,
                                      a)
                                     t-I                     N
                                                                  N
                                                                       p

                                                                       L
                                                                        I
                                                                       {-J


                                                                       5)
                                                                       q




                               31
Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 32 of 47




                           nE
                                   a\
                                   .\

   l.-.
   )                       tS                 3d
                                              F{     e


   o                       =a
                           E
                           =r YC=l
                                   #
                                   N
                                   Va                E
              CU
                                o rA e
                           tfE'=fq.Z
   A
   v         ,E"
                                                     =
              {i

   t{         o
              O
              o            ==  E
                           9otYVe  E
                                     =               E


   Fd
              a
              a             EEirqfi
                           :C)3'-E
   hI
              F<
                           8 7T               ()     7;




   E
   l-,(
                           EaorL€
   E                       EE   il
                           Elii(JE
                            Frs    \,
                                   \,
                                                     E




                              32
            Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 33 of 47


     n 'trlTf,frWrflXrflfl                                                    NI
                                                                              -
E
H
                                                                              E
                                                                              >r{
ts
I<
                                                                              E
ts
x                                                                             H
E                        F                                                    H
F<
                         z                                 x                  zl
 -          O            rrl
                                                           a
--       t-{
            /a
                         r<{
                         a                                                    E
x        '#rt{
                                                 N         (.)
                                                                              E
                                                                              H
                         [J]
I{
         na                                      Z       na
                                                          a.                  E
                                                                              H
E           (J                                             d                  E
H          -1
         ,-r-{
                  Ht4
                  Cd ).-(
                                                 J
                                                 \<        O-,.               X
E
H        F E.                         {Ja                .S        .;
                                                                   A
                                                                              E
                                                                              H
                                      cdr                 .ri
                                                         r-{t-{
                                                                   >i
                                                                   ii
                                                                              xH
E        q.t-{
           Ar\           'L                              ,\        u,
                                     :U
                                     Ff-{        .7a..

            c g\J
                                                         li{
F<                                                       LF{       A-,l
ts                                   d-.
                                     .r-'i rF1
                                                          \Jfr.r-t
                                                          ..i
                                                                              E
                                                                              H
F<
         r-{                               \-/           -Va
E
I<          o    P.
                                                          \J
                                                           r-
                                                                ')
                                                                  rl-i        E
                                                                              H
                   .\                                    d{P
ts          o            l&                               oo "d               E
T{          A
         FJ-i
                 P
                 t-i                  o
                                      +):        t-,.    .tj fr               H
                         ^\'/
ts                O                                       Pli                 E
F<
ll

 C
 i<
         aU       A.
                  A      rv-
                                     .22                 4s
                                                         OS
                                                         Ptr                  \(al
                                                                              H
 I
 rL<
            O
         ,-.{
            U
                  L
                  Or
                 frr
                         Fr.]
                                     #a
                                     F
                                       A                 -9.-
                                                           Lr
                                                           l-{
                                                                   .Fl
                                                                  t+4
                                                                   d
                                                                    \J
                                                                              !r
                                                                              -
            d     54                             *         LJ
                                                                   ^{


                 EU
                                                           U                  )l
ts          d
            H
                                                           >\                 R
x           L                                    F{
                                                                              >{
E           O
                         H                                 a
                                                           a                  E
                                                                              )i
E
         ,c              tr-,(                   =
                                                 \-./
                                                           C)
                                                           (J
                                                                              \G


         ,d              )E{




                         F                       ^         U
                                                           5
                                                                              li!l
                                                                              -t


E
>i       f-{                                               a
                                                           a                  ri
                         &
                                                                              -T
                                                           (g
                                                                              -i
E
F<                                                                            t{
                         [J]                                                  \-\
                                                                              -t


E
ts(
E
                         U                                                    ti\-\
                                                                              -T



H                                                                             -
E
E                                                                             !

       '{K{XffK{K{'.sf,{K{K{N6rNf{Nf,f'.sf,{K(K(K(K(K{{{f K{glD
                                            33
                 Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 34 of 47


          grFrfirfirxrrf,rTffi
E
H                                                                                                             E
                                                                                                              H
ts
F(                                                                                                            E
                                                                                                              H
E                                                                                                             E
ts{
ts                               F                                                                            >{
                                                                                                              x
E                                Z                                  L
                                                                                                              H
                                                                                                              H
                 (J              iJJ                                r{
E                                                                                                             E
E
            fr{
            t-
                 11              a                          N
                                                                    a
                                                                    o                                         H
            o

            m
                 pr{
                                 r!                                ,3                                         >{
E                                F-_
                                                            Z      ca                                         E
E           CJE
            r-1 ti               Iri                        -
                                                                    a
                                                                    tt                                        H
            EI                                              \<{                                               E(
E                         cB
                                              +ra                  U";
                                                                   C.t-,t i                                       E
E           -\.f{
            L            ,-{
                          >\     'T,(         63r                  ox          \J

E            cE           u)
                                 U           €^
                                                 r-
                                             q,f-' r Fl
                                                            \./
                                                                   a r-{
                                                                    Op.r-{
                                                                    (.) t  .
                                                                                                              h
                                                                                                              E
E           'o d          H
                          ,\                 'rl   \-/              fl -
                                                                   rii
                                                                   A+)S
E                o3              tJr             U
                                                 o                 oE
E           -gE
             UO                               +J:           t-,.
                                                                   {-
                                                                   Efr
                                                                       q,

                                                                                                              E
E           (r) *                            .22
                                             0-r'
                                                                   '9
                                                                    ,9B
                                                                    o(g
                                                                               t-,{
                                                                               (d                             H
                                                                                                              E
                 Oh              rrl         .   rr{               '.i         a
E
            Tifr   ,\y
                                 F           #a
                                             t-{
                                                 Ft                 |*{


                                                                    Hfr
                                                                           . F{
                                                                                                              H
                                                                                                              }{
E            vF(                                                    otr
                                                                    Q(o                                       E
                 cdl
                 t4  \J                                     d,      >\
E                )< r)
                 rV              U                                                                            H
                 H                                          \={
E                (J
                 11              r&                         a
                                                            A
                                                                    a
                                                                    a
                                                                    o
                                                                    U
                                                                                                              H
                                                                                                              H
E           t-
                                                            \_/     U                                         h-
            ,d                                                                                                t{
E           F                    F                                  a
                                                                    a
                                                                    6
                                                                                                              E
E                                &                                                                            H
E                                rri                                                                          H
E                                U                                                                            H
                                                                                                              l{
                                                                                                              E
I c$ c$                                                                   xr xl             xr         xr
                                                                                                              il
      L            cKr cKl cKr cKr cKr cKr   xr xr      ryr cKr xr
                                                       34                             cKl        cKr        cKu
 Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 35 of 47




                                                         $ol

 F)                                                      ol
 F                                                       \l .l
rJQ                .\N                                   \t
+|
A}
                                                          o-l
                                                         -sl
                                                          SI
-ra
 t-
 =k
                 sltt a B)
                                                          Sl
                                                         Al           A
                                                                       q)




 F
 lr                \l ss                  o
 t?
I
rts)
 (?
 A}
                 v$o
{-)
 E3
 t-)
r1-               'r o
Il.)
r;)
'.1-)             \t
                  a)l
                                                          r*l
                                                         NI
 t-a              hrl                                   \l            $
 A}              SI
I
                                                                 IA
                                                            .t        :-

                                                        alol E
                                                                      ^,a



                                                        ${ E


                               35
             Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 36 of 47




   *wa;wr,               B(8LE   CORRES FOHOEHCE COT,,RSE9



                         CERTIFICATE
                       *16 st COurLl:5i txt 5(qlr9   Or   ttUbrtt   rx

                           Tbe Acts of tlte Apastles
   March     5,   20L9




                                     THE
                      Way, ol                  /t{"
                            CIiII'I'IIJICA'Tli


     ErYrn   ro -- - .-jQmar Santiago-
               r|tt9 HAI coltFl*if f,o YHE tiltt{t         ol r?uEtfl    ,rt



                           (i ospcl Ar-.*rlrdi   rrg tu Joh n

hr.'irru,^ Tq.cson. AEizg-na USA




                                                                         36
                               Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 37 of 47




                                                                                              COURSES BY CORRESPONDENCE


                                                                                                          DIPLOMA
                                                                                       SEr.rTE[r   f,i_   OMAR SANT]AGO

                                                                                        l'1,a.5 SAI1SFACTOR   ILY   C Ol',1P1   ETED THE    B   I   BLE CORR ESP   C, f       {DE NCE C OU RSE

                                                                                                               THE WAY OF LIFE

                                                                            Llrg.tnrfJgg, Arizona USA
                                                                            tArE March 5. 2019




                                           6srtilj*etu
                                           &?n,ffiJ@-lh,uz,
       bussutistsctortrptowrete\Y,:i-yr*orrnhrT&tbrecour*e

                                                                            bebing esrile! u grule of
                                                                                                      99%

wl
                                                                                                                                  @rorher
                                                                                             February 8,2019
     Lrmt dild Li8lr Publalcs, Ir.,   26   Roil   5577, fannnr8ron, NN, 3740 I   USA                                                                                      I   2@3/4 i
                                                                                                                                                                                    I




                                                                                                                         37
                   Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 38 of 47
                                                                                                       BIBLE CORRESPONDENCE COURSE



Mqilbox Ministry                                                                                         Gcrtifrcatc
  A Ministry of Christ For Me, lnc.
                                                                                                         \-         or   co#rEroN                   ,
                                                           Awarded this 3/7 /2019 to



                          Orrr*$ry-%  in recognition for satisfactorily completing the Bible Course
                                                      A Country Called Heauen
  6rrl,rr*Cfu
       Barbara Andrews
                                                                                                                              @^/1rrr-r,*
                                                                                                                              Rdn Goossen
 Mailbox Ministry Coordinator                                                                                                      President

                             "All Scripture is given by inspirotion of God, ond is profitable for doctrine, for reproof, for correction,
                                             for instruction in righteousness, thot the mon of God moy be complete,
                                                            thoroughly equipped for every good work."
                                                                        2 Timothy j:16-L7                                                        Estoblishing
                                                                                                                                               the Individuql
                                                                                                                                       in the Word of God
                                                                                                                                                   since 1978!
                                                                                                                                                                 4




                              Record of Grades for Bible Gorrespondence Course
                                           A Country Called Heaven
   Lesson  1 A+                              Lesson 76 fl+
   Lesson 2 A                                Lesson 17 A
   Lesson 3 [+                               Lesson 18 A.+
   Lesson 4 A+
   Lesson 5 A
   Lesson 6 A
   Lesson 7 fi+
   Lesson 8 A+
   Lesson 9 A
   Lesson 10 A
   [-esson tt A
   Lesson 72 A+
   Lesson 13 fi+
   Lesson 74 A+
   Lesson 15 [+

                                                                           38
 Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 39 of 47




                             'b

IJJ                          dq)
l-.                          sH"
                             €x
                             o   l\'
                             oE\


9E                           :
                             pn
                             S
                             >
                             P*S
                                          \.i

                                          r\r
                                          r\l

                             =E\
                             B)
                             Cra            v
                             5N
                             =.=
                             't:
                             vJ\


                             Q<           \./
                             o>
                             8x
                             ee
                             =E
                             oo
                             (a-c
                             s3
                             s)Q
                             (EI
                             _Q:=
                             qo,
                             E.S
                              6E
                             -(E
                              !f(J
                             6(a
                             {.E
                              a-
                             CD
                              o
                              o
                             E
                              o
                             <n
os
qr\
                             =
                             9"i
                             =o
                             .e
                             *;'
                                            o\

                                            -N


o_
                             Eq.
                             (l)            rt:)-




                                     39
             Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 40 of 47




            LIFE'S KEY:
            He who has the Son has life.   :l_Jo!l   s.1?


                             Certifying that
                     Omar Santiago-Muniz
                     has successfully completed
                The Bible - What's ln lt For You?
                      by correspondence
412912019   100%
  Date      Grade




            LIFE'S
            He who has the Son has life.



                             Certifying that
                     Omar Santiago-Muniz
                     has successfully completed
                    Forgiving and Being Forgiven

3t25t2019   1OO%          by correspondence                 4
                                                            / ltt't'
   Date     Grade                                           Tim Priano,




                                                     40
                            Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 41 of 47




                           LIFE'S KEY
                           He who has the Son has life.    _:_l_.lo-ll! 9,1?_:


                                              Certifying that
                                    Omar Santiago-Muniz
                                    has successfully      completed         *
                                                                                 )r.Y',r1,
                                     Men Who Met the Master

               t2o1s        g*o/o        by   correspondence
                                                                            7r",-7




                           LIFE,S
                           He who has the Son has life,



                                              Certifying that
                                     Omar Santiago-Muniz
                                    has successfully completed              MINIST
                                                                                 Tie Wor{ to tlc
    ; \,r,tVil,lv
I   'rtirlii . rit,,tr::               Doing Time With Jesus
                                         by correspondence
2t2512019                   1OO%
       Date                Grade                                            Tim Priano,




                                                                       41
                            Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 42 of 47




                           LIFE'S
                           He who has the Son has life.



                                            Certifying that
                                    Omar Santiago-Muniz
                                    has successfully completed
                                          Walkin the Walk
                                         by correspondence
:, l?_5 l?_019             1OO%
       !1;ti'l             Grade                                      Tim Priano,




                                            Certifying that
                                     Omar Santiago-Muniz
                                    has successfully completed
    1 i:r ll \,r1, l\r
  "r tirlir:. 1{tr rr n;                    God ls There

2t25t2019                   1OO%         by correspondence            --a
                                                                      /*-
       Date                Grade                                      Tim Priano,




                                                                 42
            Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 43 of 47

            gocb, gffurcs, &ieon                          rfrnrnt$l
        U*        c 11, he         fi ty',c/r t"*(itu te
                 fiergfeategf 6orr,f bt&rn

      O nurn,             liu tirggo -./rtu iz
@or ltaohlg au&etffiQy comfhted ar,itlo                      ianot* tle coute, gf
                        Regeneration
                           -/lhre/, 04 polg
                      Course          Grade {0{
    Srudy to sheu thyselfappmved   tnto God,   a   t)o*,nqn that needelh not to   be ashamed,
                   ttghtly dlvtding the wod of truth.     II Tinahy 2: I 5
                          A'-4144lr4 U, d4rro/
                                &ao/anta( ,fet*yeeo




            ga.cA,     gf$rco, @txon,fiA*t                             gp
        9)*ctpleiletp..{nttitccto
                 etgficategf dontplctlon,

      Onuu. ,liueticlgro                                   -,/rttniz                            !
fio*hao*7gau*2qfifu cooghtzt oiti,Aotw* tle cout*o gf
                               Baptism                                                          I
                                                                                                {

                         -{pniloo, zo49
                      Course Grade 105
                thyse{ approved unto God, a $,orbndn that nee&th not to be
                   tightly dltldihg the word of tuth. II Tinothy 2: l5
                         A.. A"^,1* U. {4?ra/
                                                                                      t'




                                                                                      43
            Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 44 of 47

         fioch gf-bar, gbor"lffir.rsfiSl
        A cbct/t /e c fi t15,.c/r te t i tu te
                  6erg0aatppf donpletion

       0 rnar., litr t tt'tgyo -/rtu eiz,
fior haotlq aacceqftl$7 cotnphtet                  oltA, fionot*' rte, enat*e                        gf
                             Assurance
                           ,/{/r,il OB, 2O/9
                        Course Grade 105
     Study to shew thyselfopproved unto God, a wothnon that needeth not to be ashaned'
                     riglttly ditiding the word of truh.   II Iinorlry   2: I   5
                            A''    414444U' "b'''a/




             fioclo gf-@co @.*on Jfrn*try?
        U*                  /e s/t t/t,-c/r ts.t i tu                           te
                   "r/,
                  dergQcntegf 6orr,f lchbt"


       &retw, l'cmtrlegrc -,/ffit ni.z
fio* i aotrlg awceepl*{y,
                                  ".
                                                              hanon' tle coarce                      pf
                                       m*
                          ,lfurch04 aOtS
                        Course Grade {05
     Study to shew thyselfapproved unto God, a worlonot that needeth            nd lo be   ashamed,



                                                                                                ti
                                  d/a,elod Teanate                                          [rt




                                                                                           44
                Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 45 of 47

                goch gfqKr,                    e*on v{t*tryr
            Oiecty'luo/rri?..%eatittte'
                       6br*)tcatpgf 6onpl*:on,

          Onurn, lhtticglo -,/rtuub
fior   /taot?1g aacceqlfi{r7            conphad utitlt'ionot* tie                coanse    gf   i
                       Why be Born                           Again                              i
                             ,,{arci,oA eo{t
                           Course Grade 105
       Study to shew




  @


                &ocA,      gf-@o* @,*onlfr>ultagp
           $*aplea/uV, ,frwtitate
                       &rtgE?catogf GorpleAon


         0naa*               J'cu tttigro -,//rtu u:2,
€o*fiaobpV                              completetoit/lhonotwtlocoarcegf
                       Root of Bitterness
                            Jfarcl" 04 2Ol9
                          Course Grade ,l05
       Study to shew thyself approved   nto   God, a worlanon that nee&th not to be ashamed,
                       righily dividing the vord of truth.  II Tinothy 2 : I 5
                             CI.. lLa/* D,
                           g*ezta,*Of@*cpt*t{,friaAra
                                    &are/aza( frazeeae




                                                                                     45
                    Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 46 of 47

                   go&, gf$rcs, grbor" r{frrubt St,


                        &ergfArutu           gf    domy'lea:on,


           O nuto               Jb ctcego -,6uni.z
6o*   frao,ii1g eaaczepflfu congbletcd uittt.                 horut* ile            cnarce,   gf
                       Born A Slave to Sin
                                   "4pntl oo,      cotg
                             Course         Grade           104
      Sudy    to   shew thyself oppoved unto G'od, a woilanon that nee&th nor   o   be ashomed,
                          riglttlydividingthewordoftruth.   llTimothy2:15
      ^.




                     goc*, ?f$KB,               e*on          -ffiaxagp
              0hb&/rhsnry .%wttdtte,
                          6er?)Ecntegt|@orn/hrion,


             &ruw rliuticgr.o -/ffitrub

                                      u{pn;loo, aotg
                               Course         Grade t05
           Study to shew tbtself appoved   wto cod, o worlonan ilpt needelh not to be




                                                                                          {l-.,




                                                                                         46
             Case 3:17-cr-00326-RDM Document 79 Filed 02/11/21 Page 47 of 47




                  6er,?)6cetegf 6onf letion
                               *teeeatal {o

         $nua., fcu eticgr.o -,/rte t da
9or ia oitlg tuceepfilfu annPhtcd oiti, fronot* tle couee 9f'
                           Repentance
                         -,/hrch04' 2o/.9
                       Course Grade {05
                                wto God, o *orlana thot needeth nol to be ashamed,
     Study to shew thyselfapproved




 @d
                    rig$lydtvid@the*ordofrnth. IITimotht2:15
    ^.




                                                                          47
